RECOMMENDED FOR FULL-TEXT PUBLICATION
                                  Pursuant to Sixth Circuit Rule 206
                                         File Name: 07a0462p.06

                     UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT
                                       _________________


                                                       X
                                 Plaintiff-Appellee/ -
 UNITED STATES OF AMERICA,

                   Cross-Appellant (05-3346/3478), -
                                                        -
                                                        -
                                                            Nos. 05-3166/3346/3478

                                                        ,
           v.                                            >
                                                        -
                                                        -
                               Defendant-Appellant/ -
 PETER J. VASILAKOS (05-3346/3478),

                                    Cross-Appellee, -
                                                        -
                                                        -
                                                        -
 DEBBIE K. LENT (05-3166),
                               Defendant-Appellant. -
                                                       N
                        Appeal from the United States District Court
                       for the Southern District of Ohio at Columbus.
                      No. 03-00147—Gregory L. Frost, District Judge.
                                      Submitted: May 31, 2007
                              Decided and Filed: November 21, 2007
                 Before: RYAN, DAUGHTREY, and ROGERS, Circuit Judges.
                                         _________________
                                              COUNSEL
ON BRIEF: James H. Banks, Dublin, Ohio, for Appellants. Deborah A. Solove, ASSISTANT
UNITED STATES ATTORNEY, Columbus, Ohio, Alan Hechtkopf, UNITED STATES
DEPARTMENT OF JUSTICE, TAX DIVISION, Washington, DC, for Appellee.
                                         _________________
                                             OPINION
                                         _________________
        RYAN, Circuit Judge. The defendants, Peter J. Vasilakos and Debbie K. Lent, appeal their
convictions for mail fraud, money laundering, and conspiracy to commit mail fraud. The district
court sentenced Vasilakos to 66 months’ imprisonment and Lent to 57 months. On appeal, the
defendants offer a host of arguments for overturning their convictions: that prior civil proceedings
in which the defendants prevailed should have precluded their criminal prosecution; that the district
court, in violation of the Sixth Amendment, permitted the government to use redacted excerpts of
codefendants’ civil trial testimony; that the district court abused its discretion with respect to various
evidentiary rulings that precluded the defendants from presenting a “good faith defense”; that the


                                                    1
Nos. 05-3166/3346/3478                United States v. Vasilakos, et al.                     Page 2


district court’s bail restrictions impermissibly infringed on the defendants’ ability to contact
witnesses and present a defense; that the district court erred by allowing a United States postal
inspector to testify about the ownership and use of the post office boxes utilized in the defendants’
scheme; that the district court failed to issue a proper instruction limiting the testimony of the
government’s summary witness; and that the sentences imposed by the district court are
unreasonable. After careful consideration of each of these arguments of error, we conclude, for
reasons we shall discuss, that Vasilakos’s and Lent’s convictions and sentences should be affirmed.
                                                 I.
       A federal grand jury in the Southern District of Ohio indicted Peter Vasilakos and Debbie
Lent on eight counts of mail fraud, in violation of 18 U.S.C. §§ 1341 and 2, one count of conspiring
to commit mail fraud and one count of conspiracy to commit tax fraud, both in violation of 18
U.S.C. § 371, and one count of conspiring to launder money, in violation of 18 U.S.C. § 1956(h).
The government claims that from 1996 to 1998, Vasilakos and Lent defrauded the Combined
Insurance Company of America (CICA), several CICA employees, and the federal government of
a substantial, but indeterminate, amount of money. The government indicted four other
defendants—Steven Baker, Terence Magrey, Rocky Edwards, and Jodi Hill—as part of the
conspiracy. All of the indictees except Baker were tried before the same jury. This appeal concerns
only Vasilakos and Lent, who were convicted on all counts and sentenced to prison.
        The convictions arise from a scheme concocted by Vasilakos and Lent to steal money from
their employer, CICA. The defendants worked as district managers for CICA and supervised
numerous field agents who conducted door-to-door sales of disability indemnity insurance policies.
CICA compensated sales agents solely by commission for sales that the district managers “called
in” weekly to the regional office. District managers earned approximately four percent commission
on total sales for all agents under their supervision and were eligible for additional compensation
when a customer renewed an existing policy. District managers were also eligible for bonuses based
on total sales and the rate of policy renewals. Finally, district managers could earn additional
bonuses based on “man weeks,” or weeks in which sales agents earned more than $100 in
commissions.
         The government contends that Vasilakos and Lent fraudulently led CICA to believe that
many former agents who in fact had left the company, were still employed and selling policies for
CICA. That misrepresentation generated “man week” bonuses and additional compensation for the
district managers. Vasilakos instructed some of his working agents to sign blank sales reports, on
which Baker, at Vasilakos’s direction, filled in data reporting fictional insurance policy sales to
fictional purchasers. These fictional sales also generated commission checks and other
compensation payable to the ex-agents. In order to get possession of these checks, Lent contacted
CICA, ostensibly on behalf of the agents, to change the agents’ mailing addresses to post office
boxes controlled by Vasilakos, Lent, and Baker. The conspirators then forged the “agents’”
signatures on the diverted checks. The fictional sales and resulting commission payments caused
CICA to erroneously report to the Internal Revenue Service, commission payments to the ex-agents.
       The defendants concealed their scheme by depositing CICA checks and large amounts of
cash into multiple bank accounts. The government argued that Vasilakos also maintained bank
accounts in other persons’ names in order to show a small balance in his own account and to prevent
the IRS from collecting on a tax lien filed against him.
                                                 II.
        Vasilakos and Lent first argue that the district court erred by refusing to give preclusive
effect to earlier civil court proceedings in which the defendants prevailed in a civil suit brought
Nos. 05-3166/3346/3478                  United States v. Vasilakos, et al.                        Page 3


against the defendants by CICA to recover fraudulently obtained sums. We review the district
court’s application of the doctrines of res judicata and collateral estoppel de novo. Knox County
Educ. Ass’n v. Knox County Bd. of Educ., 158 F.3d 361, 371 (6th Cir. 1998).
        In Montana v. United States, the Supreme Court stated that under the res judicata doctrine,
“a final judgment on the merits bars further claims by parties or their privies based on the same
cause of action.” 440 U.S. 147, 153 (1979). Res judicata precludes future claims when there is:
“(1) a final decision on the merits by a court of competent jurisdiction; (2) a subsequent action
between the same parties or their ‘privies[’;] (3) an issue in the subsequent action which was
litigated or should have been litigated in the prior action; and (4) an identity of the causes of action.”
Saylor v. United States, 315 F.3d 664, 668 (6th Cir. 2003) (quoting Becherer v. Merrill Lynch,
Pierce, Fenner & Smith, Inc., 193 F.3d 415, 422 (6th Cir. 1999) (en banc)).
       Collateral estoppel precludes relitigation of issues between parties or their privies previously
determined by a court of competent jurisdiction. Montana, 440 U.S. at 153.
        Judgments are preclusive only as to parties and their privies. Id. Privity is limited to “a
successor in interest to the party, one who controlled the earlier action, or one whose interests were
adequately represented.” Sanders Confectionary Prods., Inc. v. Heller Fin., Inc., 973 F.2d 474, 481
(6th Cir. 1992).
        Because the United States was not a party to the civil litigation between the defendants and
CICA and is not in privity with the insurance company, neither res judicata nor collateral estoppel
is available to Vasilakos or Lent. The government is not a successor in interest to CICA and its
interest in prosecuting the defendants for federal crimes was not adequately represented by CICA
in the civil case. Manifestly, the government had no control over CICA’s litigation strategy.
Becherer, 193 F.3d at 423.
                                                   III.
        Next, Vasilakos and Lent argue that the district court erred by admitting in evidence, over
the defendants’ objection, deposition statements made by their codefendants in the prior civil
proceedings between CICA and the defendants. When the deposition statements were introduced
in this case, the court instructed jurors to consider each deposition statement as evidence only
against the specific defendant who made the statement. The government redacted names of other
defendants before proffering the statements. Vasilakos and Lent contend, however, that the
statements constituted inadmissible hearsay and that their admission violated their rights under the
Confrontation Clause of the Sixth Amendment.
        The Supreme Court has instructed us to review all evidentiary rulings, even those under the
Federal Rules of Evidence, for abuse of discretion. Gen. Elec. Co. v. Joiner, 522 U.S. 136, 141-42
(1997). Reversal is appropriate only if the “abuse” was not harmless “error.” Error is harmless if
we are satisfied “‘that the outcome of a trial was not affected by evidentiary error.’” United States
v. Johnson, 440 F.3d 832, 847 (6th Cir.) (quoting McCombs v. Meijer, Inc., 395 F.3d 346, 358 (6th
Cir. 2005)), cert. denied, 127 S. Ct. 48 (2006). Confrontation Clause claims are questions of law
that are reviewed de novo. Johnson, 440 F.3d at 842.
       The defendants argue that the district court abused its discretion by refusing to exclude the
codefendants’ deposition statements as inadmissible hearsay. This contention is without merit.
Federal Rule of Evidence 801(d)(2)(A) establishes that a statement is not hearsay if it “is offered
against a party and is . . . the party’s own statement.” The deposition excerpts are not hearsay
because each statement was offered and received only against the party who made it.
Nos. 05-3166/3346/3478                  United States v. Vasilakos, et al.                       Page 4


        The defendants also claim that the deposition statements of their codefendants, even though
admitted only against the declarant-codefendants at the joint trial, violated the defendants’
Confrontation Clause rights. The Sixth Amendment guarantees that “[i]n all criminal prosecutions,
the accused shall enjoy the right . . . to be confronted with the witnesses against him.” U.S. Const.
amend. VI (emphasis added). The “principal evil” the confrontation right seeks to eliminate is the
“use of ex parte examinations as evidence against the accused.” Crawford v. Washington, 541 U.S.
36, 50 (2004).
         Ordinarily when, at a joint trial, a codefendant’s prior statement, testimonial or otherwise,
is introduced only against the declarant-codefendant, and not against the complaining codefendant,
the latter has suffered no violation of his Sixth Amendment Confrontation Clause rights. Richardson
v. Marsh, 481 U.S. 200, 206 (1987). However, the Supreme Court has recognized an exception to
this general rule for a codefendant’s statement that facially incriminates the defendant. Bruton v.
United States, 391 U.S. 123, 135-36 (1968). The Bruton Court held that a jury instruction limiting
the jury’s use of the statement to the declarant-codefendant did not preclude the risk that a jury,
despite the limiting instruction, would consider the codefendant’s statement, which also implicated
the defendant, as evidence of the defendant’s guilt. Id.
         Two Supreme Court decisions define the contours of Bruton. In Richardson, the Court
determined that the government did not violate the Sixth Amendment by introducing a redacted
confession by a codefendant that removed all references to the defendant. 481 U.S. at 203. The
redacted confession did not indicate that any person other than the declarant-codefendant was
involved in the crime; it became incriminating “only when linked with evidence introduced later at
trial.” Id. at 208. In Gray v. Maryland, 523 U.S. 185 (1998), the Court held that a defendant’s Sixth
Amendment rights were violated by the introduction of a declarant-codefendant’s confession in
which the defendant’s name had been removed and replaced with a blank space. When the
government read the declarant-codefendant’s confession at trial, the government witness stated the
word “deleted” whenever a blank space appeared in place of the defendant Gray’s name. Id. at 188.
Although the Gray Court reaffirmed Richardson’s holding that Bruton does not preclude statements
that incriminate only inferentially, the Court determined that redactions which replace a defendant’s
name with an obvious blank or the word “deleted” call jurors’ attention specifically to the removed
name. Gray, 523 U.S. at 193.
        Since Gray, the Sixth Circuit has not announced precisely what type of redactions are
acceptable under Bruton. Several other circuits have held that the government may avoid a Bruton
violation by replacing a defendant’s name with a neutral term. For example, the Fourth, Eighth, and
Tenth Circuits permit prosecutors to read a codefendant’s confession after replacing a defendant’s
name with “another person” or “another individual.” See United States v. Logan, 210 F.3d 820, 821-
23 (8th Cir. 2000); United States v. Verduzco-Martinez, 186 F.3d 1208, 1214 (10th Cir. 1999);
United States v. Akinkoye, 185 F.3d 192, 198 (4th Cir. 1999).
        We think the rule followed by the Fourth, Eighth, and Tenth Circuits that permits the
introduction of a declarant-codefendant’s self-incriminating, extra-judicial statement, in a joint trial,
where the defendant’s name is redacted and a neutral term is substituted, avoids any Sixth
Amendment or Bruton violation. In this case, before reading any of the declarant-codefendants’
deposition statements at trial, the government replaced each reference to Vasilakos and Lent with
a neutral word, such as “the person” or “another person.” An example from the record is illustrative:
        Q.      Do you have any idea why the person didn’t cash their [sic] own checks?
        ....
        Q.      Who made deposits into that account?
Nos. 05-3166/3346/3478                 United States v. Vasilakos, et al.                      Page 5


       A.      Another person has.
       Q.      Another person has?
       A.      Yeah.
(Emphasis added.)
        Because the government was prosecuting multiple defendants for participation in an alleged
conspiracy to defraud CICA, the declarant-codefendants’ deposition statements did not ineluctably
implicate Vasilakos or Lent. The effect of the redaction methodology used in this case is
distinguishable from the circumstances in Gray, in which the Supreme Court noted that the
inferences at issue referred “directly to someone, often obviously the defendant, and which involve
inferences that a jury ordinarily could make immediately, even were the confession the very first
item introduced at trial.” 523 U.S. at 196. Here, the government, who alleged a multifaceted
conspiracy in which several individuals engaged in activities, substituted names in the deposition
statements with the neutral noun “person” or phrase “another person.” Reading the declarant-
codefendants’ redacted depositions into evidence at the defendants’ trial did not offend the
Confrontation Clause.
                                                 IV.
         Vasilakos and Lent next argue that the district court erred by refusing to permit the
defendants to introduce evidence relating to CICA internal operating policies and the actions of
various CICA officials, in order to establish a “good faith” defense. The defendants claim that the
district court denied them an opportunity to present their “theory of defense” by: (1) refusing to
allow them to present evidence that other CICA managers operated similar schemes; (2) refusing
to give the jury an instruction that the defendants acted in “good faith”; (3) refusing, initially, to
permit evidence of CICA internal operating policies; and (4) excluding certain statements by CICA
employees and the defendants as inadmissible hearsay. The defendants argue that, but for these
errors, they could have convinced the jury that they were acting in good faith, pursuant to the written
and unwritten CICA policies and procedures.
        As we have said, the Supreme Court has instructed us to review trial court violations of the
Federal Rules of Evidence for abuse of discretion. Gen. Elec., 522 U.S. at 141-42. In a strained but
respectful effort to explain the logic of “abuse of discretion” as a standard of review of all
evidentiary rulings (i.e., how it is that a trial court can have discretion whether to apply a federal
statute—the Federal Rules of Evidence—according to its terms) we have explained that “‘[i]n
reviewing a trial court’s evidentiary determinations, this court reviews de novo the court’s
conclusions of law and reviews for clear error the court’s factual determinations that underpin its
legal conclusions.’” United States v. Ganier, 468 F.3d 920, 925 (6th Cir. 2006) (citation omitted).
While this recent statement of our standard of review of evidentiary rulings makes no mention of
“abuse of discretion,” that apparent contradiction is reconciled by our even earlier precedentially
binding pronouncement that “it is an abuse of discretion to make errors of law.” Id. (subsequent
internal quotation marks and citations omitted).
       Federal Rule of Evidence 402 states that “[e]vidence which is not relevant is not admissible.”
        Vasilakos and Lent argue that the proffered evidence that CICA internal operating policies
inferentially condoned their practices is relevant because of its tendency to show that they lacked
the requisite mens rea to commit fraud. To be guilty of mail or wire fraud, a defendant must act with
specific intent to defraud. United States v. Daniel, 329 F.3d 480, 487 (6th Cir. 2003). However,
fraud on a corporation is not mitigated simply because “corporate officers with broad agency powers
authorized and participated in the scheme.” United States v. Gullett, 713 F.2d 1203, 1211 (6th Cir.
Nos. 05-3166/3346/3478                  United States v. Vasilakos, et al.                       Page 6


1983). The Gullett court noted that, despite participation by corporate officers, the defendants
defrauded “the corporation as an entity” and “its owners, the shareholders.” Id. Because the Gullett
defendants knew the corporation would rely upon false invoices to make payments, “the basic
elements of fraud—misrepresentation and detrimental reliance—[were] present.” Id.
         Aside from the manifest illogic of the argument that because “others did it too, and besides,
the employer policies condoned what we did, so we therefore had no specific intent to defraud,” we
think it is obvious that the defendants’ proffered evidence of similar fraud by other managers was
not relevant (not “material,” actually) because the evidence had no tendency to show that it was less
probable that the defendants acted with intent to defraud, than if the evidence had been admitted.
See Fed. R. Evid. 401. Simply stated, evidence of fraudulent acts by other employees including
policy making executives, would have no tendency to show that the defendants’ acts were innocent.
We think the trial court correctly applied Fed. R. Evid. 402.
          The defendants’ proffered evidence that they acted in accordance with company policies was
at first rejected by the trial court, but on later consideration, it was admitted. The defendants now
argue that the initial order rejecting the evidence precluded effective cross-examination of several
government witnesses. We disagree. The defendants could have recalled these witnesses and
examined them about the company’s internal operating policies during presentation of their case in
chief. They made no request to do so and, therefore, we are not persuaded that they suffered any
prejudice from the delay in presenting company policy evidence.
        The defendants also claim that the district court erred by restricting their questioning of
several government witnesses. Vasilakos and Lent argue that the statements they sought to elicit
about CICA administrative policies should have been classified as “not hearsay” under Fed. R. Evid.
801(d). Alternatively, the defendants contend that, even if the statements were properly excluded
under traditional hearsay rules, application of the rules in this case violated their Sixth Amendment
right to present a defense.
         Inadmissible hearsay “is a statement, other than one made by the declarant while testifying
at the trial or hearing, offered in evidence to prove the truth of the matter asserted.” Fed. R. Evid.
801(c). The statements identified by the defendants as improperly excluded are assertions by CICA
officials about the goals and policies of CICA. The defendants claim that the assertions should be
classified as party admissions and, therefore, admissible. Federal Rule of Evidence 801(d)(2)(A)
establishes that a statement is not hearsay if the statement “is offered against a party and is . . . the
party’s own statement.” But CICA is not a party to the United States’ criminal prosecution of
Vasilakos and Lent. Thus, statements of CICA operating policies and statements by non-testifying
CICA officials cannot be admitted as party admissions. The defendants do not argue that the
statements were admissible on any other theory.
        In rare instances, application of the Federal Rules of Evidence to exclude testimony may
violate a defendant’s Sixth Amendment right to present a defense. Rockwell v. Yukins, 341 F.3d
507, 512 (6th Cir. 2003) (citing United States v. Scheffer, 523 U.S. 303, 308 (1998)). However, the
offending rule must “implicate a sufficiently weighty interest of the defendant,” Scheffer, 523 U.S.
at 309, and serve “no legitimate purpose,” Holmes v. South Carolina, 547 U.S. 319, 326 (2006).
        We conclude that the district court did not violate the defendants’ Sixth Amendment rights
by applying well settled and deeply rooted hearsay rules to prohibit questioning about several
witnesses’ extra-judicial assertions of CICA company policy. The hearsay rules the district court
correctly applied advance numerous important interests at trial and they are not disproportionate to
these interests.
Nos. 05-3166/3346/3478                 United States v. Vasilakos, et al.                       Page 7


                                                  V.
         Next, the defendants contend that the district court erred in refusing to modify bail
restrictions that limited their contact with potential witnesses. Vasilakos and Lent claim that the
district court deprived them of the right to prepare a defense by refusing to lift a “no-contact”
provision that barred the defendants from interviewing potential government witnesses. Although
the district court permitted Vasilakos and Lent to contact witnesses through their attorney, the
defendants argue that these interviews were insufficient because they could not convey their
specialized knowledge of CICA operations to the attorney conducting the witness interviews.
       We review mixed questions of law and fact and the district court’s legal conclusions de novo.
United States v. Hazime, 762 F.2d 34, 37 (6th Cir. 1985). The Sixth Circuit has yet to articulate a
standard of review specific to bail restrictions. Whether we adopt a de novo or abuse of discretion
approach, or a combination of the two, the defendants fail to demonstrate entitlement to relief.
        The Bail Reform Act permits a court to release a defendant on the condition that he “avoid
all contact with an alleged victim of the crime [or] with a potential witness who may testify
concerning the offense” if that condition is “the least restrictive further condition, or combination
of conditions, that . . . will reasonably assure the appearance of the person as required and the safety
of any other person and the community.” 18 U.S.C. § 3142(c)(1)(B)(v). The Act directs a judicial
officer to consider four factors: (1) the nature and circumstances of the offense; (2) the weight of
the evidence; (3) the history and characteristics of the defendant; and (4) the nature and seriousness
of the danger to any person or the community. 18 U.S.C. § 3142(g)(1)-(4).
        A federal court’s authority to protect the integrity of its proceedings encompasses the
authority to take reasonable actions to avoid intimidation or coercion of witnesses. United States
v. Wind, 527 F.2d 672, 674-75 (6th Cir. 1975). This circuit has consistently upheld pretrial detention
in response to threats to intimidate witnesses. See, e.g., United States v. Graewe, 689 F.2d 54, 56
(6th Cir. 1982).
         We conclude that the district court neither erred nor abused its discretion by imposing a no-
contact-with-government-witnesses provision in releasing the defendants on bail. The Bail Reform
Act empowers trial courts to restrict a defendant’s contact with potential witnesses if the condition
is the “least restrictive” avenue for avoiding witness tampering. The no-contact provision is far less
restrictive than pretrial detention. In all events, the defendants have not shown any harm stemming
from their inability to contact government witnesses personally. The district court did not restrict
defense counsel’s ability to interview any potential witnesses, and the defendants failed to provide
any evidence that their attorney’s preparation was inhibited by a lack of specialized knowledge of
the operations of CICA.
                                                  VI.
       The defendants next claim the district court erred in admitting in evidence several post office
box records, because, they argue, the witness, Donald Simmons, a United States postal inspector,
was not a “custodian or other qualified witness” such that he could not lay the proper foundation to
admit the records under the business records exception to the hearsay rules. Fed. R. Evid. 803(6).
This same issue was raised by the defendants’ codefendant Steven Baker in his separate appeal.
      In United States v. Baker, 458 F.3d 513 (6th Cir. 2006), another panel of this court held that
Simmons met the requirements of an “other qualified witness.” Id. at 518-19. We see no
reason—indeed have no authority—to revisit the issue.
       The defendants also claim that their confrontation rights were violated under Crawford, 541
U.S. 36, when the court admitted in evidence Simmons’s testimony and the post office box records.
Nos. 05-3166/3346/3478                  United States v. Vasilakos, et al.                        Page 8


Since the defendants failed to raise this objection during trial, we review for plain error. United
States v. Evans, 883 F.2d 496, 499 (6th Cir. 1989).
        Crawford applies only to testimonial statements. Crawford, 541 U.S. at 56. In fact, the
Supreme Court specifically characterizes business records as non-testimonial. Id. Therefore, the
post office box records fall outside the purview of Crawford. The defendants cannot claim a
Confrontation Clause violation as to Simmons’s testimony because Simmons testified in court,
subject to cross-examination. Therefore, the district court did not commit plain error by allowing
Simmons’s testimony and admitting the post office box records.
                                                  VII.
         Vasilakos and Lent next claim that the district court erred by failing to instruct the jurors on
the limited purpose for which the “summary” testimony of IRS agent Diana Dirr was received. The
defendants did not request such an instruction at trial. Before submitting the case to the jury, the
district court correctly instructed the jurors concerning Dirr’s testimony as an expert witness, but
not her testimony as a summary witness.
        When a defendant fails to request a limiting instruction at trial, this court reviews the district
court’s instruction for plain error. United States v. Martinez, 430 F.3d 317, 337 (6th Cir. 2005), cert.
denied, 547 U.S. 1034 (2006). A finding of plain error requires the existence of (1) error, (2) that
is plain, and (3) that affects substantial rights. Baker, 458 F.3d at 517.
        Summary testimony is appropriate to aid the jury in the examination of testimony and
documents in evidence. United States v. Scales, 594 F.2d 558, 563 (6th Cir. 1979). However, the
summary should be accompanied by a limiting instruction which informs the jury of the summary’s
purpose and that it does not constitute evidence. United States v. Campbell, 845 F.2d 1374, 1381
(6th Cir. 1988).
        The district court’s instruction made no reference at all to Dirr’s summarizing testimony.
Worse, the court’s instruction on expert opinion testimony may well have been understood by the
jurors as referring, as well, to the witness summary testimony, thus conferring greater evidentiary
credibility weight upon the summary than it would carry absent any instruction at all. So, we
conclude that omitting the summary testimony instruction was plain error. However, the defendants
have not established that the error affected their “substantial rights.” For an error to have affected
a defendant’s substantial rights, “[i]t must have affected the outcome of the district court
proceedings.” United States v. Olano, 507 U.S. 725, 734 (1993). Given the overwhelming evidence
of the defendants’ guilt, we are satisfied that the court’s failure to instruct on summary testimony
did not affect the outcome of the trial.
                                                  VIII.
      Finally, Vasilakos and Lent argue that their sentences are unreasonable. Vasilakos was given
66 months of confinement and Lent was given 57 months.
        Our role in sentence review is limited to determining whether the sentence imposed is
unreasonable. United States v. Booker, 543 U.S. 220, 261 (2005). Variance from the guidelines
range is one factor we consider when assessing a sentence’s reasonableness. United States v. Keller,
498 F.3d 316, 323 (6th Cir. 2007). In deciding whether to sentence outside the guidelines range, the
court must first correctly identify the applicable guidelines range, determine whether a sentence
within that range is appropriate, and if it is not, impose a sentence that takes into account all the
relevant factors enumerated by 18 U.S.C. § 3553. United States v. Stone, 432 F.3d 651, 655 (6th
Cir. 2005), cert. denied, 127 S. Ct. 129 (2006).
Nos. 05-3166/3346/3478                  United States v. Vasilakos, et al.                        Page 9


        Although courts must consider the recommended guidelines range, reasonableness review
“‘is not limited to consideration of the length of the sentence.’” United States v. Webb, 403 F.3d
373, 383 (6th Cir. 2005) (citation omitted), cert. denied, 546 U.S. 1126 (2006). Sentences must be
both procedurally and substantively reasonable. United States v. Collington, 461 F.3d 805, 808 (6th
Cir. 2006). Appellate courts assessing procedural reasonableness consider the “factors evaluated”
and “procedures employed” by the district court in its sentencing determination. Webb, 403 F.3d
at 383. A sentence is procedurally “unreasonable when the district judge fails to ‘consider’ the
applicable Guidelines range or neglects to ‘consider’ the other factors listed in 18 U.S.C. § 3553(a),
and instead simply selects what the judge deems an appropriate sentence without such required
consideration.” Id. (citation and footnote omitted).
        A sentence is substantively unreasonable if “‘the district court selects the sentence arbitrarily,
bases the sentence on impermissible factors, fails to consider pertinent § 3553(a) factors or gives an
unreasonable amount of weight to any pertinent factor.’” Collington, 461 F.3d at 808 (internal
alterations omitted) (quoting Webb, 403 F.3d at 385).
        After considering Vasilakos’s presentence report (PSR), the magistrate judge conceded that
he could not ascertain the amount of money laundered through the various accounts controlled by
Vasilakos and Lent. The PSR assumed a laundered amount of $0 and established a base offense
level of 20. The PSR then recommended an upward adjustment of eight levels based on Vasilakos’s
status as a leader, his abuse of a position of trust, and obstruction of justice. The resulting base
offense level of 28, with a criminal history category I, carried a recommended sentence of 78 to 97
months.
       The district court recognized the advisory nature of the sentencing guidelines and
acknowledged that, without the enhancements recommended by the PSR, Vasilakos’s base offense
level would be 20, with a recommended sentence of 33 to 41 months. After expressing concern that
adopting the enhancements might be unconstitutional under Blakely v. Washington, 542 U.S. 296
(2004), and Apprendi v. New Jersey, 530 U.S. 466 (2000), the district court found the sentencing
range to be 33 to 41 months. Next, the court explicitly considered the factors enumerated by 18
U.S.C. § 3553(a) and determined that a sentence within the 33 to 41 month range would not
adequately protect the public, provide deterrence, and foster respect for the law. The court then
sentenced Vasilakos to 66 months’ imprisonment. The 66-month prison term falls squarely within
the 0-20 year sentence range enumerated in the money laundering and fraud statutes.
       Similarly, the district court expressly considered the § 3553 factors before imposing a 57-
month sentence on Lent. The court noted that Lent likely perjured herself during her testimony and
obstructed justice by tampering with a witness during trial. Like Vasilakos’s sentence, Lent’s 57-
month prison term is within the statutory range, in her case, 0-5 years.
        We conclude that the sentences imposed on Vasilakos and Lent are reasonable.
        The defendants’ remaining assignments of error are without merit.
                                                   IX.
        The district court’s judgments are AFFIRMED.